In a proceeding pursuant to CPLR 7503 to stay arbitration of an uninsured motorist claim, Continental Reinsurance Company appeals from an order and judgment (one paper) of the Supreme Court, Queens County, dated May 26, 1992 (Kassoff, J., on order and judgment; Groh, J., on decision), which permanently stayed the arbitration.
Ordered that the order and judgment is affirmed, with costs.
The petitioner established a prima facie case that the vehicle allegedly responsible for the underlying accident was insured by the appellant. Since the appellant failed to rebut the petitioner’s prima facie case with evidence to establish that the vehicle allegedly responsible for the underlying accident was uninsured (see, Matter of Foster [MVAIC] 55 Misc 2d *533784; cf., Matter of Allstate Ins. Co. v Karadag, 205 AD2d 531 [decided herewith]), the Supreme Court properly stayed the arbitration. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.